Citation Nr: 1438050	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  13-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968, including in the Republic of Vietnam.  His awards include the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In March 2014 the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript is associated with the claims file.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his hypertension is secondary to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection is in effect for diabetes mellitus, type II.  Medical evidence shows that the Veteran was diagnosed with hypertension in March 2005, at the same time he was diagnosed with diabetes.  The private treating physician who diagnosed the diabetes and hypertension, Dr. F., submitted a letter in November 2013 stating that the Veteran's diabetes could contribute to his hypertension.  

In February 2014, a VA physician, based on review of the claims file, opined that the Veteran's hypertension was less likely as not caused or aggravated by his diabetes mellitus.  His rationale was partially based on a lack of evidence of diabetic nephropathy, including proteinuria and diabetic renal disease.  However, two private treatment records from Dr. F, both dated December 2009, clearly show diagnoses of both proteinuria and "DIAB RENAL MANIF TYPE II."  A medical opinion based on an inaccurate or incomplete factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected diabetes mellitus proximately caused or aggravated his hypertension.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection is warranted.


ORDER

Service connection for hypertension is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


